Mr. Mahlon A. Martin Director Department of Finance and Administration PO Box 3278 Little Rock, AR  72203
Dear Mr. Martin:
You have requested an opinion under the authority granted in Initiated Act 1 of 1988 which is cited as "The Disclosure Act for Lobbyists and State Officials".
Specifically, you wish to know if the members of the Criminal Detention Facilities Review Committee are subject to the financial disclosure provisions for public officials as provided by the Act.
It is my opinion that the answer to your question is "yes"
Initiated Act 1 of 1988 requires those persons meeting the definition of a "public official" to disclose certain financial information.  The Act states:
  `Public official' means a legislator or any other person holding an elective office of state government or any agency head, department director or division director of state government or any appointee to any state board or commission who is authorized or charged by law with the exercise of regulatory authority or is authorized to receive or disburse state or federal funds.
The above definition clearly states that appointed members of state level boards and commissions that exercise regulatory authority or receive or disburse state or federal funds are considered to be "public officials" and are therefore subject to the financial disclosure provisions of the Act.
The function of the Committee under A.C.A. 12-26-106 (1987) is to, among other responsibilities, inspect criminal detention facilities, advise local officials of deficiencies and recommend courses of corrective action. Therefore, it is my opinion that the Committee exercises regulatory authority.
In light of the plain language of Initiated Act 1 of 1989, I believe that members of the committee are required to comply with the provisions of the Act since they are appointed to a state board or commission which exercises regulatory authority.